United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1266
Issued: October 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2007 appellant filed a timely appeal from a July 24, 2006 Office of
Workers’ Compensation Programs’ hearing representative’s decision affirming the denial of his
traumatic injury claim. The Board also has jurisdiction over a February 5, 2007 nonmerit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a right knee injury in
the performance of duty on December 5, 2005; and (2) whether the Office properly refused to
reopen his case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 10, 2005 appellant, then a 53-year-old aircraft maintenance worker, filed a
traumatic injury claim alleging that on December 5, 2005 he injured his right knee when he
stepped on an unstable floorboard in a C-130 plane. He returned to work on December 7, 2005.

The Office received factual and medical information including treatment and work status
reports dated December 5 and 14, 2005;1 a statement with witness names; a December 5, 2005
injury/accident report and the December 15, 2005 health record by Dr. Anna M. Abrigo, an
employing establishment physician. He also submitted statements by Greg L. Cashel, a
coworker, Michael Frank, a supervisor, James M. Wilkins, a coworker and Alonso Chavota, a
coworker.
In a December 5, 2005 treatment and work status report, Dr. David Rosenberg, a Boardcertified radiologist, diagnosed right lateral meniscus injury and knee pain and indicated that
appellant could return to work on December 7, 2005 with restrictions. On December 14, 2005 he
indicated that appellant could work with restrictions and prescribed conservative treatment. A
December 20, 2005 magnetic resonance imaging scan was interpreted by Dr. Rosenberg as
showing a torn lateral meniscus with degenerative disease.
In a December 5, 2005 report, Dr. Abrigo noted that appellant injured his right knee when
the temporary floorboard he stepped on gave way. She diagnosed right knee sprain and
contusion with intact skin surface. On December 14, 2005 Dr. Abrigo diagnosed right knee pain,
right knee joint effusion, knee/tibia/fibula/patella hydrarthrosis. Appellant related being seen by
a Dr. Malone who provided restrictions.
In a December 5, 2005 statement, Mr. Frank stated that he had investigated appellant’s
allegation that three coworkers saw him fall and twist his knee when the wooden floorboard
corner collapsed. He stated that none of the three employees he talked with had seen appellant
fall and, thus, he did not believe appellant’s injury occurred at work. Mr. Cashel noted that he
was working with appellant and two other employees on that date prepping the installation for
floorboard. He related that about 9:30 a.m. appellant informed him that his knee hurt and he was
going to his car to get his medicine. Around 10.15 a.m., Mr. Frank informed Mr. Cashel that
appellant had been injured. In response to Mr. Frank’s inquiry Mr. Cashel stated that “no one
got hurt that [he] was aware of.” Mr. Cashel also stated that he had not seen the alleged incident
and appellant did not inform him that he had been injured. The only thing he remembered was
appellant telling him earlier that his knee hurt from a prior injury. Mr. Wilkins stated that he did
not witness appellant falling on the floorboard. He first learned of appellant’s fall from his
supervisor.
Mr. Chavota noted that the prior Thursday he had been working with appellant moving
lockers when appellant related that he injured his knee while playing racquetball. Appellant
related that his knee was still hurting.
In a December 23, 2005 investigative report, William M. Lavender noted that Mr. Frank,
the supervisor, had investigated appellant’s claim of an injury at work on December 5, 2005.
Mr. Frank interviewed the three employees who had been working with appellant. Each
employee stated that they had neither seen nor heard anything “and all agreed that, if this
happened, they would have both heard and seen this incident.” The employees also related that
appellant had injured his knee playing racquetball two weeks previously.
1

The physician’s signature is illegible.

2

In a letter dated January 18, 2006, the Office advised appellant that the employing
establishment controverted his claim and that the witness statements failed to support his claim
that he fell on December 5, 2005. Rather, the evidence indicated that appellant had sustained a
knee injury prior to the alleged December 5, 2005 fall. The Office requested that he provide
additional factional evidence as well as a detailed narrative medical report. Appellant submitted
additional treatment records pertaining to his right knee condition. On January 5 and 26, 2006 a
Dr. Melanie Shorter diagnosed right knee medial and lateral meniscus tears with degenerative
arthritis.
In a February 12, 2006 statement, appellant noted that on December 5, 2005 he had been
assigned to remove the temporary wooden floorboards. While stepping on a board, it flipped up
causing him to fall and twist his right knee. Initially, appellant felt no pain but after 30 minutes
had passed his knee began to hurt. He noted that he had sustained a minor right knee injury
while playing racquetball on November 15, 2005. Appellant listed his coworkers as witnesses as
they were working with him at the time but had “mistakenly labeled [his] coworkers as witnesses
when [he] should have labeled them as potential witnesses.” He alleged that the injury on
December 5, 2005 aggravated a preexisting injury and thus was a legitimate claim.
By decision dated April 5, 2006, the Office denied appellant’s claim. The Office found
that the evidence was insufficient to establish that a diagnosed condition was causally related to
the December 5, 2005 employment incident identified by appellant.
On April 11, 2006 appellant requested a review of the written record by an Office hearing
representative.
Appellant submitted an undated report by Dr. Todd E. Kinnebrew, a treating physician,
diagnosing mild arthritis, lateral and medial meniscus tears. He related that appellant twisted his
right knee while on an aircraft. Dr. Kinnebrew noted that appellant had previously sustained a
knee injury while playing racquetball. He opined that the racquetball injury had healed by the
time appellant sustained the employment injury and that “this is a separate injury or at least an
aggravation of previous injury.”
By decision dated July 24, 2006, an Office hearing representative found that the
December 5, 2005 incident did not occur as alleged. The hearing representative found that the
witness statements from appellant’s coworkers and the investigative memorandum cast doubt as
to whether the incident occurred at the time, place and in the manner alleged.
In a letter dated November 10, 2006, appellant requested reconsideration, contending that
due to high noise levels the witnesses would not have heard when appellant was hurt. He
reiterated that he had incorrectly identified his coworkers as witnesses as they had not seen the
incident.
On February 5, 2007 the Office denied appellant’s request for reconsideration as he failed
to submit new evidence or relevant new argument.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged. Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
ANALYSIS -- ISSUE 1
Appellant alleged that he injured his right knee in the performance of duty on
December 5, 2005. The Office denied his claim after finding that he did not demonstrate that the
incident occurred at the time, place and in the manner described.
The initial question presented is whether appellant has established that the December 5,
2005 employment incident occurred as alleged. An injury does not have to be confirmed by
eyewitnesses in order to establish that an employee sustained an injury in the performance of
duty, but the employee’s statement must be consistent with the surrounding facts and
circumstances and his subsequent course of action.6 An employee has not met his burden of
proof when there are inconsistencies in the evidence sufficient to cast serious doubt on the
validity of his claim.
Appellant alleged that he stepped on an unstable floorboard in a plane which flipped,
causing him to twist his right knee.

2

5 U.S.C. §§ 8101-8193.

3

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Linda I. Sprague, 48 ECAB 386 (1997)
(medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship).
4

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Lois E. Culver (Clair L. Culver), 53
ECAB 412 (2002).
5

Sedi L. Graham, 57 ECAB ___ (Docket No. 06-135, issued March 15, 2006); M.W., 57 ECAB ___ (Docket No.
06-749, issued August 15, 2006).
6

See Betty J. Smith, 54 ECAB 174 (2002).

4

The factual evidence of record does not corroborate appellant’s account of events.
Mr. Frank, appellant’s supervisor, investigated the injury and spoke to the three coworkers who
were with appellant that day. They all expressed doubt as to the occurrence of the incident.
Mr. Cashel, Mr. Chavota and Mr. Wilkins each denied witnessing or hearing appellant fall while
they were working. Mr. Chavota stated that appellant told him his knee was hurting while they
were working together. Mr. Wilkins and Mr. Cashel both related that appellant had mentioned
that he had previously injured his right knee by playing racquetball. Mr. Cashel also stated that
appellant informed him at 9:30 a.m. that his knee hurt and he was going to his car to get his
medicine. Around 10:00 a.m. Mr. Frank informed Mr. Cashel that appellant had been injured.
Mr. Cashel told Mr. Frank that he was unaware of anyone being injured. In a December 23,
2005 investigative memorandum, Mr. Lavender noted that Mr. Frank had investigated
appellant’s injury claim by talking to appellant and the three coworkers who had been working
with him. Mr. Lavender noted that none of the coworkers heard or saw anything and all of them
agreed that they would have seen and heard the incident if it had occurred.
The Board finds that the record contains divergent accounts of how and when appellant
injured his right knee, none of which sufficiently corroborate his version of falling over an
unstable floorboard on December 5, 2005. Due to the conflicting evidence regarding the time,
place and the manner in which the alleged incident occurred, appellant has not established his
claim.7
The Board finds that appellant failed to establish that the December 5, 2005 employment
incident occurred as alleged and, therefore, has not established an injury in the performance of
duty. As appellant has not established the factual aspect of his claim, it is not necessary for the
Board to consider the medical evidence of record.8
LEGAL PRECEDENT -- ISSUE 2
The Act9 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.10 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.11
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
7

See Caroline Thomas, 51 ECAB 451, 455 (2000).

8

Alvin V. Gadd, 57 ECAB ___ (Docket No. 05-1596, issued October 25, 2005).

9

5 U.S.C. § 8101 et seq.

10

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

11

20 C.F.R. § 10.605.

5

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.12
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.13 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.14
ANALYSIS -- ISSUE 2
The Office denied appellant’s traumatic injury claim on the grounds that there was
conflicting evidence regarding the time, place and the manner in which the alleged incident
occurred, appellant had not established his claim. The Board finds that appellant’s request for
reconsideration met none of the regulatory requirements for a review of the merits of this
decision.
Appellant’s November 10, 2006 request for reconsideration did not allege that the Office
erroneously applied or interpreted a specific point of law and did not advance a relevant legal
argument not previously considered by the Office. He is thus, not entitled to further review on
the merits of his case under the first two sections of 10.606(b)(2).15 Appellant also did not
submit any evidence with his request. As there was no relevant and pertinent new evidence for
the Office to consider, appellant was not entitled to review under the third section of
10.606(b)(2).16
Because appellant did not meet any of the statutory requirements for a review of the
merits of his claim, the Office properly denied his November 10, 2006 request for
reconsideration.
CONCLUSION
The Board finds that appellant has not established that he sustained a right knee injury in
the performance of duty due to inconsistencies in the evidence regarding the occurrence of the
alleged incident.
The Board also finds that the Office properly denied appellant’s
reconsideration request without conducting a merit review.

12

20 C.F.R. § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

13

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

14

20 C.F.R. §10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

15

20 C.F.R. §10.606(b)(2)(i) and (ii).

16

20 C.F.R. § 10.606(b)(2)(iii).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 5, 2007 and July 24, 2006 are affirmed.
Issued: October 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

